 I
am delighted to be addressing the General Assembly as the
people of Guinea commemorate a historic date: 28
September 1958, the day on which Guinea, by a unanimous
vote, chose national independence and sovereignty, thus
accelerating the process of liberation of the African peoples.
It will be easy, then, to understand the pride and
pleasure I take on this anniversary in conveying a message
of peace and friendship from the people of Guinea and from
their President, General Lansana Conté.
I join previous speakers in congratulating Ambassador
Insanally on his dazzling election as President of the General
Assembly at its forty-eighth session. I wish also to assure
him of my delegation’s complete support as he carries out
his responsible tasks. His personal qualities, his wealth of
experience and the valuable assistance of his fellow-officers -
whom I also congratulate - bode well for the success of our
work.
I wish also to convey to the President of the Assembly
at its forty-seventh session, His Excellency Mr. Stoyan
Ganev of Bulgaria, my great appreciation for the skill and
dedication with which he guided the work of that session.
Finally, my delegation highly appreciates the
praiseworthy efforts made by the Secretary-General, His
Excellency Mr. Boutros Boutros-Ghali, who has worked
tirelessly to build and maintain peace in the face of all the
obstacles in his way.
The independence of the sister republic of Eritrea and
its admission to membership of the Organization were a
source of great relief for its people and of genuine
satisfaction for the international community. I welcome
Eritrea and wish it great success in its difficult task of
national reconstruction.
I welcome the admission of Eritrea, and that of the
Czech Republic, Slovakia and the Principalities of Monaco
and Andorra; this confirms the increasingly universal
character of our Organization.
The end of the cold war radically changed world
geopolitics through a rapid series of often unforeseeable
events. While it is possible to believe that the threat of a
global conflagration has been lifted, we note with dismay the
proliferation and exacerbation of armed conflicts that are
causing immense loss of life, great destruction of
infrastructure and property, and severe suffering among
civilians suffering the agony of exile, famine and sickness.
What a paradox! On the one hand, the international
community is making intense efforts to prevent or contain
armed conflicts, and on the other hand international action
is not being provided with the resources it needs to eliminate
the causes and the manifestations of those conflicts. That is
a salient feature of today’s international relations.
Forty-eighth session - 28 September l993 33
In short, more resources are needed to restore world
peace.
None the less, it is reassuring that recent history has
favoured the renaissance of the United Nations; thanks to
changed attitudes and perceptions, the Organization has truly
become the guarantor of peace at a difficult moment in
international relations.
The positive trends that we have seen here and there in
finding solutions to political problems ought to have
promoted an improvement in the economic and social
situation in many countries. However, in most developing
countries, that situation has instead deteriorated seriously.
The increase in the number of international forums debating
development programmes has unfortunately not made it
possible to reverse the trend towards the imbalances that I
have mentioned.
Today, world savings are under severe pressure. What
is happening is that the supply of capital for development is
inadequate relative to the ever-increasing demand from the
African countries, especially if we take into account the new
needs of the Eastern countries, which are in the throes of
transition. The world economic crisis is still going on; it is
aggravating the disparities and the already precarious
conditions for development being experience by the third
world countries.
For Africa, this crisis has been heightened by drought
and desertification, by the stagnation - for which, read
reduction - in official development assistance, by the
deterioration in terms of trade and its corollary, the marked
drop in export earnings, by the counter-productive effects of
structural adjustment programmes and by the external debt
burden.
Allow me to place a particular emphasis on this last
issue. Members will recall that the seriousness of the
indebtedness problem led the African Heads of State or
Government to propose holding a special summit on African
debt. This problem is today still as widespread and as acute
as it was before, despite the relief measures undertaken by
some creditors. The international community must be
persuaded of the fact that so long as the question of
indebtedness is not studied in a global, concerted manner,
the socio-economic development programmes of the third
world will be put in jeopardy as a result.
The lack of resources for development has as its
corollary the mass exodus from the countries of the South to
the countries of the North; indeed, the only viable solution
to this migratory phenomenon lies in economic recovery in
the countries of the South.
Environmental problems - the relationship between man
and his environment - have in recent years quite rightly been
a major concern of the international community. Do I need
to stress the fact that man, through his nature-destroying
activities, has heightened the progressive degradation of our
world to the point where the alarm bells we hear today are
sounding?
In the past, man was essentially a passive spectator of
the natural wear and tear on the ecological system. Today
he has become the main player in the destruction of the
natural environment through the combined effects of the
inappropriate design and implementation of a number of
programmes, through the improper use of science and
technology and as a result of runaway population growth.
In contrast, real development must also embrace
protection of the environment and the ecological balance.
This is precisely why my delegation is emphasizing the need
for follow-up to the decisions in the Rio Declaration and
Agenda 21. Environmental protection is a common
responsibility; all nations must contribute to it.
Environmental damage, whether man-made or from natural
causes, spares no region on Earth.
My country, which used to enjoy good rainfall and was
called the watershed of Western Africa, is concerned to see
its rainfall and the rate of flow of its natural watercourses
diminish. This is why my Government is interested - in
more than one sense - in the negotiations that are taking
place within the high-level Commission on Sustainable
Development on drafting an international convention to
combat desertification and drought in the countries that are
being seriously affected.
The persistence of a number of political crises,
including those in southern Africa, Somalia, Liberia, Bosnia
and Herzegovina and elsewhere, is a threat to the peace and
security of mankind.
Fortunately, there is positive progress in South Africa,
where a clear awareness appears to have taken hold
concerning the vital need to build a democratic and multi-
racial society. The establishment of a Transitional Executive
Council, as well as the demonstrations for peace by civilian
society and a certain degree of political awareness, are cause
for optimism, despite some reluctance.
34 General Assembly - Forty-eighth session
This remarkable improvement in the political climate,
which has been achieved, inter alia, as a result of the spirit
of compromise shown by the various political players, makes
it possible, in my delegation’s opinion, for the economic
sanctions against South Africa to be lifted, as president
Nelson Mandela of the African National Congress himself
has requested.
That being the case, there is reason for great
satisfaction in the activities of the Organization of African
Unity (OAU) which, through its observer missions and its
Ad Hoc Committee on Southern Africa, has contributed
greatly, in collaboration with the United Nations, to the
peaceful change that has taken place in South Africa.
In Angola, after lighting a glimmer of hope, the process
of national reconciliation seems to be blocked by the
increased fighting resulting from UNITA’s intransigence.
But only observance by the parties of the Bicesse Accords
and of the election results will allow the Angolan people to
regain peace and security. The Security Council’s decision
on 15 September 1993 recommending the application of
sanctions against UNITA must be strengthened and
implemented strictly, because only constant firmness with
UNITA and its leader will make it possible to put an end to
this painful civil war that is sowing death and destruction.
With regard to the Western Sahara, the parties
concerned must cooperate with the Secretary-General and
with all willing parties in order to implement the peace plan,
which is vital for there to be a happy ending to this crisis.
For almost four years now, Liberia has been the theatre
for one of the bloodiest civil wars on our continent. The
refusal by some of the parties to the conflict to compromise
has caused the deaths of hundreds of thousands of people
and considerable material destruction, not to mention the
massive outpouring of refugees and displaced persons, in
particular into neighbouring countries, including my own,
which is at present harbouring some 600,000.
However, it is a source of comfort to note that the
negotiations held in July 1993 in Geneva, under the joint
auspices of the Economic Community of West African
States (ECOWAS) and the United Nations, with the support
of OAU, have made it possible to involve the various parties
to the conflict in constructive dialogue, the only way of
finding a lasting solution to this dreadful crisis.
The signing by the parties concerned of the Geneva
Accord under the auspices of ECOWAS on 25 July 1993 at
Cotonou means, I hope, that conditions have now been
created for a definitive return of peace and stability to this
country and to the subregion. But let there be no mistake:
to achieve lasting peace, the expansion of the ECOWAS
Monitoring Group to include African troops from outside
ECOWAS, strengthened by the presence of international
observers, is one of the guarantees to bring about the process
of assembling troops, disarming the belligerents and holding
democratic elections in order to achieve a return to normal
constitutional life.
The Somali conflict is becoming ever more tragic. The
international community must undertake joint, effective
action. In order to achieve a rapid political solution, it is
essential to halt the sudden escalations that are complicating
the situation in Somalia. The United Nations must resume
its peaceful calling in the face of the many acts of violence
that are trying both the Blue Helmets and the Somali
population.
The Security Council must decide on a new strategy if
the last obstacles in the way of pacification are to be
overcome and if the mission entrusted to the United Nations
Operation in Somalia is to succeed. My Government calls
on all parties to the conflict in Somalia to make their
contribution to the success of the political process now under
way towards the restoration of peace and security in fraternal
Somalia.
In the Middle East, after a period of hatred, turbulence
and hesitation, the parties to the conflict are moving
progressively towards lasting peace.
The signing on 13 September in Washington of the
agreement on autonomy for Jericho and Gaza, marking the
mutual recognition of the Palestine Liberation
Organization (PLO) and Israel, resulted from the courage
and political realism of the two parties. Guinea, as a
member of the Committee on the Exercise of the Inalienable
Rights of the Palestinian People, welcomes this happy turn
of events.
For my country peaceful coexistence between the State
of Israel and the Palestinian State, under the leadership of
the PLO, must be a constant. After Jericho and Gaza, the
liberation of all the other territories would then promote the
consolidation of relations between the two communities.
The march towards global peace in this very sensitive
region is to be encouraged and supported by assistance from
the international community, with a view to the socio-
economic development of the Palestinian State.
Forty-eighth session - 28 September l993 35
In the Gulf, in order to prevent a new confrontation the
international community must ensure that Kuwait and Iraq
respect the conclusions of the Boundary Demarcation
Commission, which by Security Council resolution 833
(1993) laid down definitively secure and inviolable borders
between these two countries.
The relaxation of tension in Cambodia resulting from
the success of the elections is putting an end to the long
years of martyrdom endured by the Cambodian people.
There is reason to be happy over the positive results of the
efforts by the international community in this area. Respect
for the Paris Agreements will be the guarantee of lasting
peace and will facilitate the work of national reconstruction
in that country.
With regard to Bosnia and Herzegovina, the scale of
organized killings for irrational reasons, such as "ethnic
cleansing" and religion, and the prolongation of the conflict
highlight the divisions in this nation - which until recently
was strong and united - caused by the end of the cold war.
After many efforts, the three communities involved in
the conflict have still not achieved a stable peace.
Unfortunately, the law of the jungle continues to prevail in
the face of the impotence of some and the indifference of
others. There will be true security and lasting peace in
Bosnia and Herzegovina only after serious negotiations
guaranteed by the international community in general and by
the States of the subregion in particular.
With regard to the Korean peninsula, the international
community must support the peaceful reunification of the
two States there.
Africa, like other parts of the world, is at an important
moment in its history, a time of the democratization of its
society and its institutions. The success of this process of
qualitative change requires, none the less, taking into account
the historic, social and cultural realities of States in order to
generate harmonious and lasting development.
The Republic of Guinea has taken important steps along
this road. Its achievements include ratification of the
majority of the African and international Conventions on
human rights and humanitarian law; the adoption of the basic
law in our country which calls for a presidential regime,
separation of powers, the primacy of law, political pluralism
and decentralization; the establishment of a Supreme Court
to ensure, among other matters, that there are no
irregularities in balloting; the entry into operation of the
National Communication Council, whose job it is to ensure
the freedom of the press and free and equal access by all
political parties to State communications media; and the
determination of the Government to organize just and open
elections. The presidential balloting will take place on
5 December next, to be followed by elections to the
legislature.
In our view, these efforts at democratization in Guinea,
as in most other African countries, should have increased
support from development partners to guarantee their
success.
The convening of a series of international conferences
in 1994 and 1995, particularly those regarding population,
women and social development, confirm the interest of the
international community in improving the economic and
social situation of the most vulnerable sectors of our
populations. The same is true of their participation in
development.
The year 1993 has seen the international community
take a more active interest in the emergence of an era of
peace and universal respect for human rights.
Two conferences testify to that. Last June in Vienna,
and more recently in Geneva, we gathered together to think,
to evaluate what has been done, to consider prospects for the
future, in order to eliminate the causes of suffering, and to
reaffirm our faith in the dignity of the human being.
None the less, the absence of international machinery
for the prevention and punishment of serious violations of
human rights makes any protection measures ineffective.
My Government therefore considers that the creation of a
permanent international court with penal powers would be an
important step in the protection and promotion of human
rights.
Such a jurisdiction, by making inevitable the
punishment of the perpetrators of such violations, would
make existing international law more effective.
However, we must eliminate from international affairs
any tendency to be selective with regard to human rights, in
the form of discrimination over which cases should be
denounced or over the sanctions that should be applied.
Moreover, the existing link between human rights and
other aspects of social development requires the elaboration
of national programmes capable of promoting: protection of
the family, which is considered to be the basic unit of
36 General Assembly - Forty-eighth session
society; the integration of women into development and their
participation in the management of public affairs; the
protection of vulnerable categories of people - children, the
aged and the handicapped - by establishing conditions
favourable to the development of their personalities; and
efforts to combat the production, consumption and illicit
trafficking in drugs and psychotropic substances through
international cooperation, harmonization of national
legislation and ratification of existing international
Conventions.
Along with these measures, effective strategies must be
evolved to combat the pandemic of AIDS, which, because of
its ravages, is a great scourge and a threat to mankind’s
survival.
The progress achieved in disarmament must be pursued
in the hope that the resources thus released will contribute
to the recovery of the world economy.
In his report on the work of the United Nations and in
various communications the Secretary-General has described
the Organization’s financial situation as being a matter of
great concern. The situation is paradoxical. At a time when
the United Nations is entrusted with new tasks to be carried
out in the service of peace and development the vital
resources needed for those tasks are diminishing. We pay
tribute to the Secretary-General and to encourage him in
applying austerity measures and in restructuring to increase
the effectiveness of the United Nations system.
My delegation strongly urges Member States to honour
their financial obligations by paying regularly and on time
their assessed contributions in order to ensure the
functioning of the United Nations and allow it to play its
role effectively.
I hope that the message I have just delivered is one of
persistence and hope. This message, based on the realities
of the changes in the post-cold-war world and the divisions
those changes have caused in some parts of the world, urges
the Organization to implement new and dynamic strategies
with a view to establishing a new world order based on
equality, justice, peace, cooperation and respect for
democratic values.
This persistence demands sustained efforts to
democratize international relations. The mode of operation
and structure of some bodies in the United Nations system
must be revised; the decision-making bodies must be
streamlined and have an equitable representation of States
and regions.
This persistence is the basis of our hope, a hope of
mastering our collective future on the threshold of the
twenty-first century, a hope that all people will move
together towards peace, the development of nations and the
promotion of human rights. Our collective survival depends
on our solidarity and the effectiveness of our actions to
transform that hope into a reality in international relations.
